242 S.W.3d 744 (2007)
Dallas R. DELAY, Appellant,
v.
Larry CRAWFORD, et al., Respondents.
No. ED 90039.
Missouri Court of Appeals, Eastern District, Division Two.
December 4, 2007.
Motion for Rehearing and/or Transfer Denied January 14, 2008.
Dallas R. Delay, Mineral Point, MO, pro se.
John D. Hoelzer, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 14, 2008.

ORDER
PER CURIAM.
Appellant Dallas Delay appeals from the circuit court's declaratory judgment denying his constitutional challenge to section 217.690 and related regulations governing parole. We have reviewed the briefs and the record, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion reciting the facts and restating the law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).